SECURITIES & EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 CURRENT REPORT Date of Report: September 30, 2011 Nerium Biotechnology, Inc. (Exact name of registrant as specified in its charter) 11467 Huebner Road, Suite 175, San Antonio, Texas 78230 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (210) 822-7908 Canada 000-54051 14-1987900 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F T Form 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes o No T (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b) Management’s Discussion and Analysis of Financial Condition and Results of Operations. Three-months ended September 30, 2011 compared to the three-months ended September 30, 2010. Sales for the three months ended September 30, 2011 totaled $487,652, an increase of $394,549, or 423.78%, from the $93,103 for the three months ended September 30, 2010. The increase in sales resulted from an increase in the number of Anvirzel units sold and the initial sale of skin care products totaling $356,379. During the quarter-ended September 30, 2011, the company sold 1046 vials at an average selling price of $125.50; 264 vials were given away at little or no cost and 22 vials were used in research, for a total of 1332 vials. This compares with the sale of 590 vials at an average selling price of $157.80 for the three months ended September 30, 2010. During the three months ended September 30, 2010, 349 vials were also given away at little or no cost and 21 vials were used in research for a total of 960 vials. Other income for the three months ended September 30, 2011 totaled $1,769 an increase of $1,531, or 643.28%, from the $238 for the three months ended September 30, 2010. Other income results from medical services provided at the Salud Integral Clinic in Honduras. As a result of the forgoing, the Company reported revenue for the three months ended September 30, 2011 of $489,421, an increase of $346,080, or 424.34%, from the $93,341 of revenue for the three months ended September 30, 2010. Cost of Sales for the three months ended September 30, 2011, totaled $286,654, an increase of $237,310, or 480.93%, from the $49,344 for the three months ended September 30, 2010. The increase in cost of sales resulted from an increase in the number of vials used (372 more vials) and a slight increase in the cost of the vials as well as $260,228 of cost of sales from the sale of skin care products. The average cost on all vials used during the three months ended September 30, 2011 was $19.84, compared to $51.40 for the three months ended September 30, 2010. As a result of the foregoing, the Company’s gross profit increased to $`202,767 for the three months ended September 30, 2011, an increase of $158,770, or 360.87% from the $43,997 for the three months ended September 30, 2010. General and Administrative Expenses totaled $271,935 for the three months ended September 30, 2011, an increase of $29,761, or 12.29%, from the $242,174 for the three months ended September 30, 2010. The increase in general and administrative expenses resulted principally from an increase in expenses associated with the launch of the skin care product sales. Research and Development Expenses totaled $37,698 for the three months ended September 30, 2011, a decrease of $46,327, or 55.13% from the $84,025 for the three months ended September 30, 2010. This decrease is attributable resulted from the conclusion of a large animal test involving HIV research at the MD Anderson Cancer center in Houston, Texas Share Based Compensation Expense totaled $300,079 for the three months ended September 30, 2011, a decrease of $208,471, or 40.99% from the $508,500 of share based compensation expense for the corresponding period of the prior year. The share based compensation expense resulted from expensing the fair market value of warrants which were issued. Depreciation totaled $9,202 for the three months ended September 30, 2011, a decrease of $186, or 1.98%, from the $9,386 for the three months ended September 30, 2010. This decrease resulted from a decrease in depreciable assets associated with the Company’s research. Foreign Exchange losses totaled $3,375 for the three months ended September 30, 2011. There were no foreign exchange gains or losses for the corresponding period of the prior year. Foreign exchange losses were incurred because of the decline in value of the US Dollar against the Honduran currency. As a result of the foregoing, the Company incurred a loss from operations of $412,772 for the three months ended September 30, 2011, a decrease of $387,316, or 48.41%, from the $800,088 loss from operations for the three months ended September 30, 2010. Exchange differences on translating foreign operations totaled $53 for the three months ended September 30, 2011. This compares with differences on translating foreign operations totaled $(273) for the three months ended September 30, 2010. Based on the foregoing, the comprehensive loss for the three months ended September 30, 2011 totaled $412,719, or $(0.01) per share, compared to a comprehensive loss of $800,361, or $(0.03) per share for the three month ended September 30, 2010. Nine-months ended September 30, 2011 compared to the nine-months ended September 30, 2010 Sales for the nine months ended September 30, 2011 totaled $713,312, an increase of $491,762, or 221.96%, from the $221,550 for the nine months ended September 30, 2010. The increase in sales resulted from an increase in the number of Anvirzel units sold and the launch of the skin care products. During the nine-months ended September 30, 2011, the company sold 2776 vials at an average selling price of $129.78; 655 vials were given away at little or no cost and 67 vials were used in research, for a total of 3,498 vials. This compares with the sale of 1,137 vials at an average selling price of $51.32 for the nine months ended September 30, 2010. During the nine months ended September 30, 2010, 702 vials were also given away at little or no cost, and 276 vials were used in research for a total of 2,115 vials. Other income for the nine-months ended September 30, 2011 totaled $5,180, an increase of $3,703, or 250.71%, from the $1,477 for the nine months ended September 30, 2010. Other income results from medical services provided at the Salud Integral Clinic in Honduras. As a result of the forgoing, the Company reported revenue for the nine months ended September 30, 2011 of $718,492, an increase of $495,465, or 222.15%, from the $223,027 of revenue for the nine months ended September 30, 2010. Cost of Sales for the nine months ended September 30, 2011, totaled $345,513, an increase of $256,011, or 286.04%, from the $89,502 for the nine months ended September 30, 2010. The increase in cost of sales resulted from an increase in the number of vials used (1,383 more vials), which was partially offset by the reduced cost of the vials. The average cost on all vials used during the nine months ended September 30, 2011 was $28.10 compared to $42.32 for the nine months ended September 30, 2010. In addition, $260,228 of costs resulted from the sale of skin care products during the nine-months ended September 30, 2011. As a result of the foregoing, the Company’s gross profit increased to $373,979 for the nine months ended September 30, 2011, an increase of $239,454, or 179.33% from the $133,525 for the nine months ended September 30, 2010. General and Administrative Expenses totaled $868,116 for the nine months ended September 30, 2011, an increase of $169,989, or 24.35%, from the $698,127 for the nine months ended September 30, 2010. The increase in general and administrative expenses resulted principally from an increase in expenses associated with the launch of the skin care product line. Research and Development Expenses totaled $325,870 for the nine months ended September 30, 2011, an increase of $12,184, or 3.88% from the $313,638 for the nine months ended September 30, 2010. This increase resulted from expenses incurred in the final stages of research leading up to the commercialization of NeriumAD, a skin cream for age-defying treatment. Share based compensation expense totaled $804,122 for the nine months ended September 30, 2011, an increase of 295,622, or 58.14% from the $508,500 for the corresponding period of the prior year. The share based compensation expense resulted from expensing the fair market value of warrants which were issued. Depreciation totaled $27,755 for the nine months ended September 30, 2011, a decrease of $288, or 1.03%, from the $28,043 for the nine months ended September 30, 2010. This decrease resulted from a decrease in depreciation associated with the Company’s research. Foreign Exchange income totaled $1,387 for the nine months ended September 30, 2011. There were no foreign exchange gains or losses for the corresponding period of the prior year. Foreign exchange gains were incurred because of the rise in value of the US Dollar against the Honduran currency. As a result of the foregoing, the Company incurred a loss from operations of $1,654,271 for the nine months ended September 30, 2011,an increase of $239,488, or 16.93%, from the $1.414.783 loss from operations for the nine months ended September 30,2010. For the nine months ended September 30, 2011, the Company had an exchange difference on translating foreign operations of $7,342. This compares with a $(2,376) exchange difference on translating foreign operations for the nine months ended September 30, 2010. Based on the foregoing, the comprehensive loss for the nine months ended September 30, 2011 totaled $1,646,929, or $(0.05) per share, compared to a comprehensive loss of $1,417,159, or $(0.05) per share for the nine month ended September 30, 2010. Liquidity and Capital Resources As of September 30, 2011, the Company had cash of $238,817 and working capital of $(33,020). This compares with cash of $186,823 and working capital of $288,230 as of December 31, 2010. Cash used in operating activities totaled $1,213,937 for the nine months ended September 30, 2011, an increase of $374,093, or 22.45% from the $839,844 for the nine months ended September 30, 2010. This increase in cash used in operations resulted from an increase in the net loss and changes in the current accounts which were partially offset by increases in non-cash charges. Cash used in investing activities totaled $3,724 for the nine months ended September 30, 2011, a decrease of $23,451, or 86.30%, from the $27,175 for the nine months ended September 30, 2010. All of the expenditures for both periods were for the acquisition of equipment and leaseholds. Cash flows from financing activities totaled $1,274,090 for the nine months ended September 30, 2011, an increase of $508,219, or 66.36%, from the $765,871 for the nine months ended September 30, 2010. This increase resulted from an increase in proceeds from the issuance of common shares. Cash flows were also impacted by the exchange rate changes in cash and cash equivalents. For the nine months end September 30, 2011, the exchange rate changes totaled $(4,435); for the corresponding period of the prior year they totaled $(811). As a result of the foregoing, there was a net increase in cash of $51,994 for the nine months ended September 30, 2011. This compares with a net decrease in cash of $(101,959) for the nine months ended September 30 2010. Based upon its current operating activities, the Company has insufficient cash to fund its operations and execute its business plan for the next twelve months. Although the Company continues to be able to sell its shares, it will require additional funding over the course of the next year. Therefore, unless the Company is able to continue selling shares, or substantially increase its sales at reasonable margins, it will be unable to continue as a going concern. Nerium Biotechnology, Inc. Unaudited Condensed Interim Consolidated Financial Statements September 30, 2011 (in U.S. dollars) NOTICE OF NO AUDITOR REVIEW OF CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited condensed interim consolidated financial statements of Nerium Biotechnology, Inc. for the nine months ended September 30, 2011 have been prepared by the management of the Company and approved by the Company’s Audit Committee and the Company’s Board of Directors. Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the condensed interim consolidated financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The Company’s independent auditor has not performed a review of these condensed interim consolidated financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of the condensed interim consolidated financial statements. Nerium Biotechnology, Inc. Table of Contents September 30, 2011 Page Unaudited Condensed Interim Consolidated Financial Statements Statements of Financial Position 1 Statements of Changes in Equity 2 - 3 Statements of Operations and Comprehensive Loss 4 Statements of Cash Flows 5 Notes to Financial Statements 6 – 36 Table of Contents Nerium Biotechnology, Inc. Condensed Interim Consolidated Statements of Financial Position (Unaudited) (in U.S. dollars) September30 December31 January1 Assets Current assets Cash and cash equivalents $ $ $ Accounts receivable (note 8) Inventory (note 4) Prepaid expenses and deposits Equipment and leaseholds (note 5) $ $ $ Liabilities Current liabilities Accounts payable and accrued liabilities (note 8) $ $ $ Equity Share capital (note 6) Shares to be issued - - Reserves Deficit ) ) ) Attributable to equity shareholders Non-controlling interests ) ) ) $ $ $ Going Concern (note 1) Commitments (note 10) The accompanying notes are an integral part of these condensed interim consolidated financial statements. These unaudited condensed interim consolidated financial statements were authorized for issue by the Board of Directors on November 28, 2011. 1 Table of Contents Nerium Biotechnology, Inc. Condensed Interim Consolidated Statements of Changes in Equity For the nine month period ended September 30, 2011 (Unaudited) (in U.S. dollars) Share Capital Reserves CommonShares PreferenceShares Shares to be Equity Settled Share-based Currency Translation Non- Controlling Number Amount Number Amount issued Payments Adjustments Interests Deficit Total At January 1, 2010 $ - $
